Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-15, and 17-21 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Aaron Miller on
9/8/2021.
The application has been amended as follows:
1. 	A table pedestal for an operating table, the table pedestal comprising:
a pedestal base for supporting the table pedestal; 
a pedestal head support that is adjustable in height for supporting a head of the pedestal;
a lifting drive for adjusting the height of the pedestal head support in relation to the base of the pedestal;
a cylindrical main guide connecting the pedestal head support to the pedestal base and serving to provide a vertical guide of the pedestal head support in its height adjustment; and a stabilizing guide, which connects the pedestal head support to the pedestal base and
serves to provide a vertical guide for the pedestal head support in its height adjustment, while
also reducing the play in rotation of the main guide,
wherein the stabilizing guide is coupled mechanically to the pedestal head support by
means of a coupling device, wherein the coupling device allows adjusting movements between
the cylindrical main guide and the stabilizing guide to prevent the stabilizing guide from seizing,
wherein the coupling device comprises [a first coupling element and a second coupling
element] a first coupling component and a second coupling component, and the adjusting

second coupling component about three different axes of rotation, and also due to
displaceability of the first coupling component relative to the second coupling component along
an axis of translation, and
wherein the stabilizing guide comprises a guide rail mounted on the pedestal base and a
guide carriage that is mounted on the pedestal head support and is guided on the guide rail.
2. 	The table pedestal according to claim according to claim 1, wherein the [first coupling element] first coupling component comprises a pendulum ball bearing.
3. 	The table pedestal according to claim according to claim 2, wherein the [second coupling element] second coupling component comprises a bearing journal by which the pendulum ball bearing is mounted displaceably.
14. 	A table pedestal for an operating table, the table pedestal comprising:
a pedestal base for supporting the table pedestal;
a pedestal head support, the pedestal head support being height adjustable;
a lifting drive for adjusting the height of the pedestal head support in relation to the base of the pedestal;
a main guide connecting the pedestal head support to the pedestal base, the main guide
comprising a plurality of telescoping sections and providing a vertical guide for the pedestal head support during height adjustment; and 

wherein the stabilizing guide is located laterally with respect to the main guide, and wherein the stabilizing guide and the main guide provide guidance along substantially parallel axes;
wherein the stabilizing guide is coupled to the pedestal head support through a coupling device, wherein the coupling device allows adjusting movements between the cylindrical main guide and the stabilizing guide to prevent the stabilizing guide from seizing;
wherein the coupling device comprises [a first coupling element and a second coupling element] a first coupling component and a second coupling component, and the adjusting movements are made possible by pivotability of a first coupling component relative to a second 
coupling component, and also due to displaceability of the first coupling component relative to the second coupling component along an axis of translation;
wherein the stabilizing guide comprises a guide rail, and a guide carriage which is slideable along the guide rail; and
wherein the guide carriage is connected to the pedestal head support via the coupling device.
15.	 The table pedestal according to claim 14, wherein [said first coupling element and said second coupling element] said first coupling component and said second coupling component are both part of at least one of a pendulum ball bearing and a ball joint.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:

With regards to claim 17, Pfeuffer (in view of Leutke) teaches all of the limitations of the claim but does not teach or fairly suggest "the stabilizing guide comprises a guide rail, and a guide carriage which is slideable along the guide rail". Claim 17 is allowable With regards to claim 21, Pfeuffer (in view of Leutke) teaches all of the limitations of the claim but does not teach or fairly suggest "the coupling device comprises a ball joint which enables adjusting movements". Claim 21 is allowable. 
Leutke is relied upon to teach a pendulum ball bearing connecting joint, Barber is relied upon to teach a groove or keyway and a keyway member, and do not remedy the deficiencies of Pfeuffer. 
Claims 2-3, and 5-13 are allowable since they require all of the limitations of claim 1. Claim 15 is allowable since it requires all of the limitations of claim 14. Claims 18-20 are allowable since they require all of the limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/8/2021